701 So. 2d 963 (1997)
STATE of Louisiana
v.
Trevor NANLAL.
No. 97-K-0786.
Supreme Court of Louisiana.
September 26, 1997.
Granted The judgment of the Fifth Circuit is vacated and this case is remanded to the district court for an evidentiary hearing on the question of whether relator validly waived his right to a jury trial through counsel in open court and in his presence before trial. See State v. Phillips, 365 So. 2d 1304, *964 1308-09 (La.1978); State v. James, 94-0720 (La.App. 5th Cir. 5/30/95), 656 So. 2d 746; State v. Cappel, 525 So. 2d 335 (La.App. 1st Cir.), writ denied, 531 So. 2d 468 (La.1988); State v. Bissett, 451 So. 2d 181 (La.App. 1st Cir.1984). If the evidence shows that relator did not make a valid waiver of his right to a jury trial, the district court must set aside his conviction and sentence and grant him a new trial. Relator may appeal from any adverse ruling on the waiver issue.
CALOGERO, C.J., not on panel.